  Case 4:19-cv-00208-WTM-CLR Document 13 Filed 11/23/20 Page 1 of 1

               IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


V. DRAKE,


        Plaintiff,

V.                                               CASE NO. CV4I9-208


7-ELEVEN INC., RAKHEE P.
SHARMA, PAWAN R. SHARMA, TEXAS
LOTTERY COMMISSION, MAVIS L.
WANCZYK, MULTI-STATE LOTTERY
ASSOCIATION, WAYNE DOLEZAL, and
GARY GRIEF,


        Defendants.




                                    ORDER


     Before     the    Court   is   the   Magistrate   Judge's   Report   and

Recommendation (Doc. II), to which no objections have been filed.

After     a   careful     review    of    the   record,   the    report   and

recommendation is ADOPTED as the Court's opinion in this case. As

a result. Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE

and Plaintiff s Motion for Leave to Proceed In Forma Pauperis

(Doc. 2) is DISMISSED AS MOOT. The Clerk of Court is DIRECTED to

close this case.


        SO ORDERED this             day of November 2020.



                                      WILLIAM T. MOORE,
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
